Name: Council Regulation (EEC) No 2898/91 of 1 October 1991 temporarily suspending the autonomous Common Customs Tariff duty on three industrial products (in the microelectronics sector)
 Type: Regulation
 Subject Matter: tariff policy;  electronics and electrical engineering;  information technology and data processing
 Date Published: nan

 2. 10 . 91 Official Journal of the European Communities No L 275/19 COUNCIL REGULATION (EEC) No 2898/91 of 1 October 1991 temporarily suspending the autonomous Common Customs Tariff duty on three industrial products (in the microelectronics sector) suspension measures should be taken only temporarily, by fixing their period of validity by reference to the interests of Community production, HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables appearing in the Annexes shall be suspended at the level indicated in respect of each of them. These suspensions shall apply from 1 October to 31 December 1991 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community ; Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially, particularly because of the existence of Community production, and in other cases to suspend them completely ; Whereas, taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future, these Article 2 This Regulation shall enter into force on 1 October 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 October 1991 . For the Council The President H. VAN DEN BROEK No L 275/20 Official Journal of the European Communities 2. 10 , 91 ANNEX CN code Description Rate of autonomous duty (%) ex 8542 11 72 Electrically erasable, programmable, read only memory (E2PROM), excluding Flash E2PROM, with a storage capacity of 1 Mbit, in the form of a monolithic circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 52 mm, with not more than 44 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : AT 28C1024  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 1 1 72 Flash electrically erasable , programmable, read only memory (Flash E2PROM), with a storage capacity of 1 Mbit, in the form of a monolithic circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 42 mm, with not more than 32 connecting pins and bearing :  an identification marking consisting of. or including the following combination of figures and letters : 48 F 010  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 72 Electrically erasable, programmable, read only memory (Flash E2PROM), with a storage capacity of 2 Mbits, in the form of a monolithic circuit, contained in a housing the exterior dimensions of which do not exceed 1 7 x 42 mm, with not more than 32 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : 28 F 020  other identification markings relating to devices complying with the abovementioned description 0